Appeal from decision of the Supreme Court, Bronx County (Thomas V. La Fauci, J.H.O.), which denied defendant’s motion for a downward modification of child support, unanimously dismissed, without costs.
The application to modify the award of $100 per week was *403denied in a decision but never reduced to an order from which an appeal was taken, and thus the appeal is not properly before this Court and must be dismissed. In any event, were we to reach the merits, we would affirm. Contrary to defendant’s contention, the criteria set forth in the Child Support Standards Act (Domestic Relations Law § 240 [1-b]) may not be considered or applied since the trial of this matter took place before the effective date of that statute and defendant fails to demonstrate a sufficient change of circumstances otherwise warranting a modification of child support (Domestic Relations Law § 240 [1-b] [l]). Concur—Milonas, J. P., Ellerin, Ross and Asch, JJ.